Exhibit 10.48

CENTILLIUM COMMUNICATIONS, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the "Agreement") is made and entered
into by and between Jitesh Vadhia (the "Employee") and Centillium
Communications, Inc., a Delaware corporation (the "Company"), effective as of
February 16, 2006 (the "Effective Date").

RECITALS

It is expected that the Company from time to time will consider the possibility
of an acquisition by another company or other change of control. The Board of
Directors of the Company (the "Board") recognizes that such consideration can be
a distraction to the Employee and can cause the Employee to consider alternative
employment opportunities. The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined herein)
of the Company.

The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

The Board believes that it is imperative to provide the Employee with certain
severance benefits upon the Employee's termination of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

Certain capitalized terms used in the Agreement are defined in Section 6 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

Term of Agreement. This Agreement shall terminate upon the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.

At-Will Employment. The Company and the Employee acknowledge that the Employee's
employment is and shall continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of any written
formal employment agreement between the Company and the Employee (an "Employment
Agreement"). If the Employee's employment terminates for any reason, including
(without limitation) any termination prior to a Change of Control, the Employee
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement or under his or her Employment
Agreement.

Severance Benefits.

Involuntary Termination Other than for Cause or Voluntary Termination for Good
Reason Following a Change of Control. If within eighteen (18) months following a
Change of Control (i) the Employee terminates his or her employment with the
Company (or any parent or subsidiary of the Company) for "Good Reason" (as
defined herein) or (ii) the Company (or any parent or subsidiary of the Company)
terminates the Employee's employment for other than "Cause" (as defined herein),
and the Employee signs and does not revoke a standard release of claims with the
Company in a form acceptable to the Company, then the Employee shall receive the
following severance from the Company:

(i)   Severance Payment. The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholding taxes) equal to 100% of the
Employee's annual base salary (as in effect immediately prior to (A) the Change
of Control, or (B) the Employee's termination, whichever is greater).

(ii)   The vesting of Employee's First Option grant of options to purchase two
hundred fifty thousand (250,000) shares of the Company's Common Stock, which
were granted as of April 22, 2005 (and which is referred to in Employee's
written offer letter from the Company dated March 25, 2005 (the "March 25, 2005
Offer Letter")), pursuant to that certain Stock Option Agreement between Company
and Employee with an Effective Date of April 22, 2005 shall accelerate by twelve
(12) months in addition to the vesting under the standard four-year vesting
schedule.

(iii)   The vesting of Employee's Second Option grant of options to purchase
fifty thousand (50,000) shares of the Company's Common Stock, which were granted
as of April 2, 2005 (and which is referred to in the March 25, 2005 Offer
Letter), pursuant to that certain Stock Option Agreement between Company and
Employee with an Effective Date of April 22, 2005 shall vest 100% if the Board
believes in its sole discretion that Employee would have met the related
performance milestones (which were approved by the Board by Unanimous Written
Consent as of December 12, 2005); provided that both (i) the Change in Control
and (b) either (I) the involuntary termination other than for Cause or (II) the
voluntary termination for Good Reason (as contemplated in Section 3(a)), occur
prior to the end of fiscal year 2006.

(iv)   Benefits. Employee shall be entitled to receive company-paid health,
dental and vision benefits substantially similar to those he was receiving
immediately prior to the change of control (collectively, the "Health Care
Benefits"), until the earlier of twelve (12) months from the date of termination
or the date upon which Employee under another employer's group health, dental
and vision plan (the "Covered Period"); provided that it continued receipt of
the Health Care Benefits is not permitted by the applicable health care group
plans, the Company will then reimburse Employee for the COBRA premiums for the
same such benefits for the Covered Period.

Timing of Severance Payments. The severance payment to which Employee is
entitled shall be paid by the Company to Employee in cash and in full, not later
than thirty (30) calendar days after the date of the termination of Employee's
employment as provided in Section 3(a). If the Employee should die before all
amounts have been paid, such unpaid amounts shall be paid in a lump-sum payment
(less any withholding taxes) to the Employee's designated beneficiary, if
living, or otherwise to the personal representative of the Employee's estate.

Voluntary Resignation; Termination for Cause. If the Employee's employment with
the Company terminates (i) voluntarily by the Employee other than for Good
Reason, or (ii) for Cause by the Company, then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company's then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.

Termination Apart from Change of Control. In the event the Employee's employment
is terminated for any reason, either prior to the occurrence of a Change of
Control or after the eighteen (18)-month period following a Change of Control,
then the Employee shall be entitled to receive severance and any other benefits
only as may then be established under the Company's existing written severance
and benefits plans and practices or pursuant to other written agreements with
the Company.

Exclusive Remedy. In the event of a termination of Employee's employment within
eighteen (18) months following a Change of Control, the provisions of this
Section 3 are intended to be and are exclusive and in lieu of any other rights
or remedies to which the Employee or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement. The
Employee shall be entitled to no benefits, compensation or other payments or
rights upon termination of employment following a Change in Control other than
those benefits expressly set forth in this Section 3.

Golden Parachute Excise Tax.. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee
(i) constitute "parachute payments" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code") and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code,
then the Employee's severance benefits under this Agreement shall be payable
either

(i)   in full, or

(ii)   as to such lesser amount which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits under this Agreement, notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code. Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company's independent public accountants (the "Accountants"), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

Cause. "Cause" shall mean (i) an act of personal dishonesty taken by the
Employee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Employee, (ii) Employee being
convicted of a felony, (iii) a willful act by the Employee which constitutes
gross misconduct and which is injurious to the Company, (iv) following delivery
to the Employee of a written demand for performance from the Company which
describes the basis for the Company's reasonable belief that the Employee has
not substantially performed his duties, continued violations by the Employee of
the Employee's obligations to the Company which are demonstrably willful and
deliberate on the Employee's part.

Change of Control. "Change of Control" means the occurrence of any of the
following:

(i)   Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities; or

(ii)   The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iii)  The consummation of the sale, lease or other disposition by the Company
of all or substantially all the Company's assets.

Good Reason. "Good Reason" means without the Employee's express written consent
(i) a material reduction of Employee's duties, authority or responsibilities,
relative to the Employee's duties, authority or responsibilities as in effect
immediately prior to such reduction, or the assignment to Employee of such
reduced duties, authority or responsibilities; (ii) a reduction by the Company
in the base compensation of the Employee as in effect immediately prior to such
reduction; or (iii) the relocation of the Employee to a facility or a location
more than fifty (50) miles from such Employee's then present location.

Successors.

The Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

The Employee's Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

Notice.

General. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given upon receipt or, if earlier, (a) five (5) days after deposit
with the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand,
(c) one (1) business day after the business day of deposit with Federal Express
or similar overnight courier, freight prepaid or (d) one (1) business day after
the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days' advance written notice to the other party pursuant
to the provisions above.

Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason or as a result of a voluntary resignation shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 7(a) of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice). The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Employee hereunder or preclude the Employee from asserting such
fact or circumstance in enforcing his or her rights hereunder.

Miscellaneous Provisions.

No Duty to Mitigate. The Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the Employee may receive from any other source.

Waiver. No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

Entire Agreement. This Agreement constitutes the entire agreement of the parties
hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including but not limited to the sentences in the sixth paragraph of the March
25, 2005 Offer Letter, which start "If Centillium Communications, Inc. is i)"
and end with "(2) by the Company through the end of 2006." and any documentation
relating thereto.

Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

COMPANY

CENTILLIUM COMMUNICATIONS, INC.

By: /s/ Faraj Aalaei

Title: Chief Executive Officer

EMPLOYEE

By: /s/ Jitesh Vadhia

Title: Jitesh Vadhia




--------------------------------------------------------------------------------


